DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2021.

Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, bridging lines 13-14, it appears that “the more container driver” should be --the container driver--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al.(US 2016/0029619) in view of Craig (US 2011/0250690), Vom et al.(US 2015/0351381) and Burrow et al.(US 2002/0090320).
With respect to claim 1, the reference of Sun et al. discloses an automatic device (Figs. 1 and 2) which is structurally capable of performing a cryoprocedure on a biological sample.  The 
Claim 1 differs by reciting that the container driver is a rotational driver rather than a linear driver.
The reference of Craig discloses that when moving a plurality of containers relative to a micropipette, it is known in the art to translate the wells in a linear row or as a carousel (¶[0246]).  The reference discloses a rotational driver between a micromanipulator and containers on a holder (FIg. 77).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide a rotational holder for the containers of the primary reference for the known and expected result of providing an alternative means recognized in the art for controlling the relative positions between a container and a carrier of biological material which is intended to contact the different containers.
Claim 1 further differs by reciting that the device includes a cover dome which covers all of the components of the device to allow for a controlled environment.
The reference of Vom et al. discloses that it is known in the art to provide an automated cryoprodedure device in a controlled environment the ensure consistent embryo processing (¶[0088]).
The reference of Burow et al. discloses that it is known in the art to enclose an automated processing system within a well-controlled environment (¶[0070] and [0117]) to reduce contamination and evaporative effects.
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to enclose the entire system of the modified primary reference within an controlled enclosure or “cover dome” for the known and expected result of allowing control of the processing environment while reducing contamination and/or evaporative effects within the processing system.

With respect to claim 4, the carrier holder (501 or 502) can support the carrier (511 or 303) in an upright position (Figs.1 and 3).  
With respect to claim 5, the carrier holder (501 or 502) inherently includes a driver to change position. If not, it could not function as a robotic manipulator.
With respect to claim 7, both the carrier holder (501 or 502) and the container holder (300) inherently includes a driver/motor to change position in a rotational or linear direction. If not, it could not function as a robotic manipulator system.
With respect to claim 8, while the reference of Sun et al. includes a liquid nitrogen container (Fig. 3), the container is not positioned on the container holder.  However, it would have been well within the purview of one of ordinary skill in the art to position the nitrogen container on the container holder for the known and expected result of providing all the system containers within the same area of operation.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al.(WO 2014/088514) in view of Sun et al.(US 2016/0029619), Craig (US 2011/0250690), Vom et al.(US 2015/0351381) and Burrow et al.(US 2002/0090320).
With respect to claim 1, the reference of Ng et al. discloses a vitrification system that includes carriers (22) and containers (9 and 12) wherein the carrier is moved between the containers.  

The reference of Sun et al. discloses that it is known in the art to employ carrier holders (501 or 502) and container holder (300) with driver (200) when automating a vitrification system.  
As a result, it would have been obvious to one of ordinary skill in the art to employ the automated structures of Sun et al. in the device of Ng et al. for the known and expected result of automation of the system of Ng et al.  
Claim 1 further differs by reciting that the container driver is a rotational driver rather than a linear driver.
The reference of Craig discloses that when moving a plurality of containers relative to a micropipette, it is known in the art to translate the wells in a linear row or as a carousel (¶[0246]).  The reference discloses a rotational driver between a micromanipulator and containers on a holder (FIg. 77).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide a rotational holder for the containers of the primary reference for the known and expected result of providing an alternative means recognized in the art for controlling the relative positions between a container and a carrier of biological material which is intended to contact the different containers.
Claim 1 further differs by reciting that the device includes a cover dome which covers all of the components of the device to allow for a controlled environment.
The reference of Vom et al. discloses that it is known in the art to provide an automated cryoprodedure device in a controlled environment the ensure consistent embryo processing (¶[0088]).
The reference of Burow et al. discloses that it is known in the art to enclose an automated processing system within a well-controlled environment (¶[0070] and [0117]) to reduce contamination and evaporative effects.
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to enclose the entire system of the modified primary reference within an controlled enclosure or “cover dome” for the known and expected result of allowing control of the processing environment while reducing contamination and/or evaporative effects within the processing system.
With respect to claims 2 and 3, the carrier holder (501 or 502) can hold straws (511 or 303). 

With respect to claim 5, the carrier holder (501 or 502) inherently includes a driver to change position. If not, it could not function as a robotic manipulator.
With respect to claim 7, both the carrier holder (501 or 502) and the container holder (300) inherently includes a driver/motor to change position in a rotational or linear direction. If not, it could not function as a robotic manipulator system.
With respect to claim 8, the system encompassed by the combination of Ng et al. and Sun et al. would include a liquid nitrogen container on the container carrier.

Response to Arguments
The rejection of claim 7 under 35 USC 112(a) and (b) has been withdrawn in view of the amendments to claim 7 and related comments on page 5 of the response dated 2/3/2022.

The rejections of claims 1-5, 7 and 8 under 35 USC 103 have been withdrawn in view of the amendments to claim 1 and related comments on page 6 of the response dated 2/3/2022.  However, new grounds of rejection have been made over the combination of Sun et al.(US 2016/0029619) in view of Craig (US 2011/0250690), Vom et al.(US 2015/0351381) and Burrow et al.(US 2002/0090320) or alternatively over the combination of Ng et al.(WO 2014/088514) in view of Sun et al.(US 2016/0029619), Craig (US 2011/0250690), Vom et al.(US 2015/0351381) and Burrow et al.(US 2002/0090320).  The references of Vom et al.(US 2015/0351381) and Burrow et al.(US 2002/0090320) have been added to address the new claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB